Bailey, J. In the original act of incorporation of the Commercial Insurance Company of Chicago, no personal liability was imposed upon its stockholders, nor was any power to amend said charter reserved therein. Such power was reserved by the amendatory act of February 20, 1867, but as there is no averment in the declaration that the amendment was ever assented to, adopted or acted upon by the corporation, such amendment does not appear to have been binding. The case, then, as presented by the record before us, must be viewed in all respects as though no power of amendment had been reserved. Was the sixteenth section of the act of March 11, 1879, entitled, “ An act to incorporate and to govern fire, marine and inland navigation insurance companies doing business in the State of Illinois,” applicable to said company ? We have decided this precise question in the case of Shufeldt et al. v. Carver, executor, etc., in which the opinion will be filed simultaneously with this, and held, on the authority of the decisions of the Supreme Court in Gulliver v. Koelle, and Weidinger v. Spruance, that the provisions of said section apply to insurance companies chartered prior to the passage of that act, even hough no power of amendment is reserved in the charter. Such being the law, it is clear that the demurrer in this case should have been overruled. For the error is sustaining the demurrer, the judgment will be reversed, and the cause remanded. Judgment reversed.